             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


DGBJSH FAMILY PROPERTIES, LLC,          *
                                        *


     Plaintiff,                         *
                                         ★


             V.                         *              CV 119-113
                                         ★


KATHY REAVES,                           *
                                        *


      Defendant.                        *




                                   ORDER




     Before the Court are Plaintiff's motion to remand (Doc. 11),

motion to expedite ruling on the motion to remand (Doc. 12), and

emergency motion for a hearing (Doc. 18).            Upon due consideration,

the motion to expedite (Doc. 12) is GRANTED and the emergency

motion for a hearing (Doc. 18) is DENIED.            The Court now turns to

the motion to remand.


     Courts ^^apply a general presumption against the exercise of

federal jurisdiction, such that all uncertainties as to removal

jurisdiction are to be resolved in favor of remand."                Scimone v.

Carnival Corp., 720 F.3d 876, 882 (11th Cir. 2013) (citation and

internal quotation marks omitted).            '''A removing defendant bears

the burden of proving proper federal jurisdiction."                 Leonard v.

Enterprise    Rent   A   Car,    279   F.3d   967,   972   (11th   Cir.   2002).

Defendant fails to respond to Plaintiff's motion to remand.
        Upon consideration of the foregoing, the motion to remand

(Doc,    11)   is   GRANTED   IN PART    and DENIED IN    PART.   Plaintiff's

motion to remand is granted in so far as it requests remand.                   All

other requested relief therein is denied.               The Clerk is DIRECTED

to REMAND this action to the Magistrate Court of Richmond County,

Georgia; TERMINATE all other pending motions; and CLOSE this case

before the Augusta Division of the United States District Court

for the Southern District of Georgia.

     ORDER      ENTERED   at    Augusta,     Georgia,    this            day    of

September, 2019.



                                        J. RANDj^_^ALL,.tf^HITrF JUDGE
                                        UNITEDyferATES DISTRICT COURT
                                             (RN DISTRICT OF GEORGIA
